Spring, J. (dissenting):
The Williams map and survey do not necessarily exclude from the conveyance in question the strip of land over which this controversy exists. The land is described in the conveyance as a part of block No. 5. The strip of land is concededly in that block. The line in dispute is the east line of the premises so conveyed, and that line, according to the description in the deed, is the west line of Thomas Miller’s land, which is further identified at the north end of the line in question by the northeast corner of the school lot therein referred to, and extending to the Chamberlain lands, and the south end of the line is fixed as the Thomas Miller southwest corner. These points were further established by actual physical monuments upon the ground, namely, a post at the north end of the line and a stone monument in the south end, with a fence actually located. None of these points is located upon the Williams map. Indeed, the block is not subdivided at all upon the map. As there delineated it is a plat of ground bounded on its four sides by streets. The only line located by the Williams map alone is the south line, which is South street. It is true that the surveyor called as a witness on behalf of the plaintiff testifies that the strip of land is not included in the description, but that opinion is based not upon the *330map alone but by taking into account the record-of other conveyances in the order of their priority, and the judgment in the action of ejectment is based upon that as well as adverse possession.
The points designated in the deed, as indicated by the actual physical monuments upon the ground, should control in fixing the east line of the premises conveyed, and that includes the strip in question. Indeed, the defendant admits that he intended to convey lands bounded on the east by a line drawn from the stone under the sidewalk to the post, and that when he himself purchased the premises this stone was pointed out to him by Miller, who owned the adjoining premises on the east, as the southeast corner ; that he afterward set the post for the purpose of preserving the location of what he believed to be the northeast corner of the lot, and he. supposed the line was where the old fence stood.
It seems clear that the conveyance was made with reference to physical monuments. ’ It affirmatively appears that it was made upon an actual view of the premises by the parties to the conveyance, and it was early held that even courses and distances must give way to natural or artificial monuments (Wendell v. People, 8 Wend. 183, 190), and that is now the well-settled rule. (Burke v. Hender-son, 54 App. Div. 157; Smith v. Stacey, 68 id. 521; Herse v. Mazza, 100 id. 59.)
■ The authorities cited in the prevailing opinion do not seem to me applicable. In each of those cases the attempt was made to change the effect of the conveyance by parol evidence where the boundary lines of the premises were established without any ambiguity by the conveyance itself. That principle does not infringe upon the rule heretofore adverted to, for the boundary line could not be located with certainty by the Williams map, but depended upon the monuments which had been established and recognized as the easterly boundary line.
I think the judgment should be affirmed.
Hobson,' J., concurred.
*
Judgment modified by reducing the verdict to $100 as of the date of direction thereof, with interest from April 6,1907, and as - so modified the judgment is affirmed, together with the order, without costs of this appeal to either party.